DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. 20160371214 herein Szeto in view of Raindel et al. 20150347349 herein Raindel.
Per claim 1, Szeto discloses: an input/output (I/O) bus having an addressable control space defining a plurality of fields at corresponding global addresses; (¶0061 ad ¶0032; fig. 1; SDIO interfaces connection to the host and RSDIO Units 1-4 via bus) and  5a plurality of hardware blocks, each hardware block having a plurality of implemented fields, (¶0034 ¶0061; fig. 1; SDIO interfaces connection to the host and RSDIO Units 1-4; examiner notes that a hardware block is merely a logic block) the implemented fields of each hardware block mapped to a subset of the fields of the addressable control space, (¶0046-53; memory mapped to the SDIO units ).
Szeto discloses plurality of SDIO units mapped to the address space but does not specifically disclose: wherein one or more of the implemented fields of more than one hardware block are each mapped to a same one of the fields of the addressable control 10space, and wherein the addressable control space is shared across the hardware blocks.
However, Raindel discloses: wherein one or more of the implemented fields of more than one hardware block are each mapped to a same one of the fields of the addressable control 10space, and wherein the addressable control space is shared across the hardware blocks (¶0037 and ¶0039, fig.1; Each GPU 44 additionally comprises a PCI base address register (BAR) 70. BAR 70 defines an address range allocated to the GPU in the physical address space, i.e., the PCI BAR allocated to the device. At a given time, at least some of the physical addresses in the PCI BAR are associated with respective addresses in the internal GPU address space (e.g., via mapping table 64); mapping table for translating between addresses in an internal address space that each GPU uses for accessing the shared GPU memory and the respective physical addresses).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Szeto’s SDIO device with Raindel’s address space allocated to multiple hardware/GPU for communication over the bus in accordance to the bus address space dynamically to incur minimal latency (¶0029).
Per claim 2, Raindel discloses: wherein each hardware block, to perform a write operation, is to internally compress the fields of the addressable control space to 15the implemented fields of the hardware block, in accordance with the subset of the fields of the addressable control space to which the implemented fields of the hardware block are mapped (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing the field is merely exposing addresses only available for access).
Per claim 3, Raindel discloses: wherein each hardware block is to remove from the addressable control space the fields to which the implemented fields of the 20hardware block are not mapped, in internally compressing the fields of the addressable control space to the implemented fields of the hardware block (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing the field is merely exposing addresses only available for access).
Per claim 4, Raindel discloses: wherein each hardware block is to internally store the fields of the addressable control space to which the implemented fields of the hardware block are mapped, at a local physical address of the hardware block, in internally compressing the fields of the addressable control space to the 5implemented fields of the hardware block (¶0071; At a mapping configuration step 204, the CPU configures mapping table 88 in the HCA and mapping table 64 in the GPU, in accordance with the region that the GPU requires to expose and the allocated PCI BAR. When configured, tables 88 and 64 can be used for translating between the allocated PCIe addresses and HCA virtual addresses or GPU memory addresses; examiner notes that compressing the field is merely exposing addresses only available for access).
Per claim 5, Raindel discloses: wherein for each field of the addressable control space, a selected hardware block of the hardware blocks of which one of the implemented fields is mapped to the field of the addressable control space is to perform a read operation of the field (¶0010 and ¶0025; an HCA attempts to read data from an SSD that exposes its entire RAM buffer to the PCIe bus. When the HCA requests to read data is not currently available in the RAM buffer, the SSD fetches the missing data to the RAM buffer and the HCA updates its mapping tables accordingly).
Per claim 6, Raindel discloses: wherein for each field of the addressable control space, the selected hardware block is to internally expand the implemented field thereof to which the field of the addressable control space is mapped to the fields of the addressable control space, by zeroing other of the fields, in performing the read operation (¶0070; examiner notes that zeroing the fields is interpreted as not making available therefor Raindel only exposing a respective range of addresses “zeros” the remaining addresses).
Per claim 7, Raindel discloses: wherein the addressable control space, including the fields thereof, is commonly addressed across the hardware blocks (¶0037 and ¶0071).
Per claim 8, Raindel discloses: wherein communication with the hardware blocks is achieved over the I/O bus via the addressable control space, the hardware blocks as a whole commonly exposing the addressable control space (¶0037 and ¶0071).
Per claim 9, Raindel discloses: wherein the I/O bus is to receive externally issued read and write requests specifying the global addresses of the addressable control space and is to provide responses to the externally issued read and write requests (¶0010 and ¶0025; an HCA attempts to read data from an SSD that exposes its entire RAM buffer to the PCIe bus. When the HCA requests to read data is not currently available in the RAM buffer, the SSD fetches the missing data to the RAM buffer and the HCA updates its mapping tables accordingly).
Per claim 10, Raindel discloses: wherein each hardware block is a semiconductor intellectual property (IP) core 
Per claim 11, Szeto discloses: receiving, by an integrated circuit (IC) at an input/output (1/O) bus thereof, (¶0032 and ¶0034 ¶0061; fig. 1; SDIO interfaces connection to the host and RSDIO Units 1-4; examiner notes that a hardware block is merely a logic block) a write request specifying data for a plurality of fields of an addressable control 10space for a plurality of hardware blocks of IC, at corresponding global addresses of the addressable control space, (¶0046-53; memory mapped to the SDIO units ).
Szeto discloses plurality of SDIO units mapped to the address space but does not specifically disclose: removing, by each hardware block, the specified data of the write request for the fields that the hardware block does not implement, leaving the specified data for the fields that the hardware block implements; and  15internally storing, by each hardware block, the specified data of the write request for the fields that the hardware block implements, at a local physical address of the hardware block, after removal of the specified data for the fields that the hardware block does not implement, wherein one or more of the fields of the write request are implemented by 20more than one of the hardware blocks.
However, Raindel discloses: removing, by each hardware block, the specified data of the write request for the fields that the hardware block does not implement, leaving the specified data for the fields that the hardware block implements; (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing the field is merely exposing addresses only available for access) and  15internally storing, by each hardware block, the specified data of the write request for the fields that the hardware block implements, at a local physical address of the hardware block, after removal of the specified data for the fields that the hardware block does not implement,  (¶0071; At a mapping configuration step 204, the CPU configures mapping table 88 in the HCA and mapping table 64 in the GPU, in accordance with the region that the GPU requires to expose and the allocated PCI BAR.  wherein one or more of the fields of the write request are implemented by 20more than one of the hardware blocks (¶0037 and ¶0039, fig.1; Each GPU 44 additionally comprises a PCI base address register (BAR) 70. BAR 70 defines an address range allocated to the GPU in the physical address space, i.e., the PCI BAR allocated to the device. At a given time, at least some of the physical addresses in the PCI BAR are associated with respective addresses in the internal GPU address space (e.g., via mapping table 64); mapping table for translating between addresses in an internal address space that each GPU uses for accessing the shared GPU memory and the respective physical addresses).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Szeto’s SDIO device with Raindel’s address space allocated to multiple hardware/GPU for communication over the bus in accordance to the bus address space dynamically to incur minimal latency (¶0029).
Per claim 12, Raindel discloses: receiving, by the IC at the I/O bus thereof, a read request for data of a given field of the addressable control space, at one of the global addresses; (¶0010 and ¶0025; an HCA attempts to read data from an SSD that exposes its entire RAM buffer to the PCIe bus. When the HCA requests to read data is not currently available in the RAM buffer, the SSD fetches the missing data to the RAM buffer and the HCA updates its mapping tables accordingly). retrieving, by a selected hardware block of the hardware blocks that 5implement the given field, the data for the given field as internally stored by the selected hardware block at the local physical address of the selected hardware block; adding, by the selected hardware block, zeros for the fields other than the given field; and  10returning, by the IC, a response to the read request as the retrieved data for the given field and the zeros for the fields other than the given field, in an order of the fields within the addressable control space (¶0070; examiner notes that zeroing the fields is interpreted as not making available therefor Raindel only exposing a respective range of addresses “zeros” the remaining addresses).
Per claim 13, Raindel discloses: wherein retrieval of the data for the given field and addition of the zeros for the fields other than the given field expands the 15given field that the selected hardware block implements to the fields of the addressable control space (¶0070; examiner notes that zeroing the fields is interpreted as not making available therefor Raindel only exposing a respective range of addresses “zeros” the remaining addresses).
Per claim 14, Raindel discoses: wherein removal of the specified data of the write request for the fields that the hardware block does not implement, and leaving of the specified data for the fields that the hardware block implements, compresses 20the fields of the addressable control space to the field that the hardware block implements (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing).
Claims 15-19 are the system claim corresponding to the circuit claim 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4. The rejected is silent to a processor, however, Szetzo discloses a processor in ¶0032.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138